Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the response filed on 05 May 2021, Applicant’s representative confirmed that the deposit was made and accepted with ATCC under the terms of the Budapest Treaty and provided a showing of viability. Accordingly, the deposit is deemed to be perfected and the corresponding rejections made under 35 USC § 112 are withdrawn.
Claims 1-20 are free of the prior art, given the failure of the prior art, to teach or reasonably suggest a corn variety (i) produced by a cross between NPFX8213 and NP2580; and (ii) having all of the morphological and physiological characteristics of MFA7677. The closest prior art made of record is U.S. Patent 8,642,854 B2 to Larkins et al, issued on 04 February 2014. Larkins et al disclose a dent corn variety having many of the same characteristics as MFA7677. For example, the variety of Larkins is characterized by strong brace root coloration, yellow anther color, green glume color, red cob color, and yellow kernel color. However, the instant variety differs from the prior art in its complete genetic background and at least in its silk color and a statistically significant difference in plant height
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.